TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00014-CV


In re Walter Lee Hall, Jr.





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R
PER CURIAM
	Relator Walter Lee Hall, Jr. has filed a motion for emergency relief and petition for
writ of mandamus, complaining of a writ of possession that issued on December 19, 2007.  See
Tex. R. App. P. 52.8, 52.10.  We grant relator's motion for emergency relief and stay the writ of
possession pending our determination of this matter.  The Court requests that the real party in interest
file a response to relator's petition for writ of mandamus.  See Tex. R. App. P. 52.4.  That response
should be filed in this Court by 5:00 p.m. on January 21, 2008.

Before Chief Justice Law, Justices Puryear and Henson
Filed:   January 9, 2008